NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                           2017 VT 43

                                          No. 2016-170

In re North East Materials Group, LLC                          Supreme Court
Amended Act 250 Permit
(Russell Austin, Pamela Austin, Julie Barre,                   On Appeal from
Marc Bernier, et al., Collectively, Neighbors                  Superior Court,
for Healthy Communities, Appellants)                           Environmental Division

                                                               October Term, 2016


Thomas G. Walsh, J.

Laura B. Murphy and Douglas A. Ruley, Environmental and Natural Resources Law Clinic,
 South Royalton, for Appellants.

Alan P. Biederman of Biederman Law Office and James P.W. Goss of Facey Goss & McPhee,
 P.C., Rutland, for Appellees.


PRESENT: Dooley, Skoglund, Robinson and Eaton, JJ., and Carlson, Supr. J.,
         Specially Assigned


       ¶ 1.    SKOGLUND, J.         Neighbors for Healthy Communities (neighbors) appeal the

Environmental Division’s decision granting North East Materials Group, LLC, (NEMG) an Act

250 permit for operating an asphalt plant. Neighbors specifically challenge the court’s findings

and conclusions under Criterion 5 and Criterion 8 of Act 250, claiming that conditions imposed

by the court pursuant to these two criteria repeat existing requirements that NEMG did not or could

not comply with and, thus, were insufficient to meet Act 250’s criteria. We affirm.

       ¶ 2.    Pursuant to a permit approved by the District Five Environmental Commission in

January 2013, NEMG constructed a hot-mix asphalt plant on the Rock of Ages quarry tract in

Barre, Vermont. Neighbors appealed the permit to the Environmental Division and NEMG cross-

appealed. Prior to trial, neighbors and NEMG stipulated to a limited review of NEMG’s permit to
ensure it complied with Act 250; specifically, neighbors sought examination of air pollution

controls under Criterion 1, traffic concerns under Criteria 5 and 9(k), and aesthetics under Criterion

8.

       ¶ 3.    The Environmental Division conducted a three day hearing on the permit in early

May 2015 and found the following general facts. The asphalt plant is on the south side of

Graniteville Road, one of the roads that bisects the Rock of Ages property. This site is close to

the village of Upper Graniteville, which is mostly residential, and the village of Lower

Graniteville, which is a mix of businesses and residences. The asphalt plant is a batch-type plant,

meaning hot-mix asphalt is not stored for extended periods of time but is made on an as-needed,

per-truck-load basis. Between the plant’s construction in the summer of 2013 and the May 15,

2015 hearing, the plant had two operating seasons. An operating season extends from May 1

through mid-November, from 6 a.m. to 4 p.m. six days a week. The approved maximum operating

capacity of the plant is 180 tons of asphalt per hour, with a rolling average production limit of

4500 tons per week during any given 45-day period.

       ¶ 4.    After making these general findings, the Environmental Division made specific

findings and conclusions of law related to the Act 250 criteria challenged by neighbors.

Ultimately, the court affirmed the district commission’s approval of the permit but imposed two

conditions addressing unsafe traffic conditions under Criterion 5 and one condition to mitigate

undue adverse odors under Criterion 8.

       ¶ 5.    On appeal, neighbors challenge the viability of these three conditions, broadly

arguing that the new conditions repeat existing requirements that NEMG did not or could not

comply with and, thus, were insufficient to meet Act 250’s criteria.1




       1
         On appeal, neighbors do not challenge the Environmental Division’s conclusion that the
asphalt plant will not cause undue air pollution under Criterion 1, that it will not have undue
adverse visual or sound impacts under Criterion 8, and that it will not materially jeopardize public
investment in highways under Criterion 9.
                                                2
        ¶ 6.    To be clear, this matter is not an enforcement action. Act 250 vests the Natural

Resources Board (NRB) and the Agency of Natural Resources (ANR) with the power to enforce

compliance with Act 250 permits. See 10 V.S.A. § 6027(g) (authorizing NRB to “initiate

enforcement” of Act 250 permits and to “petition the Environmental Division for revocation” of

Act 250 permits for, among other things, “noncompliance with any permit or permit condition”);

id. § 8003 (stating NRB has discretion to institute enforcement actions); id. § 8004 (providing that

NRB and ANR act cooperatively to enforce Act 250). A district commission does not possess the

authority to determine whether violations of Act 250 permits exist or to initiate enforcement

actions. In re Treetop Dev. Co. Act 250 Dev., 2016 VT 20, ¶ 14, __ Vt. __ 143 A.3d 1086.

        ¶ 7.    Instead, the district commission’s authority “is limited to considering permit

applications in the context of [Act 250’s] ten statutory criteria and either approving or denying the

application,” as well as amending permits. Id. Similarly, when reviewing a permit granted by a

district commission, the Environmental Division may consider the statutory criteria and affirm the

issuance of a permit contingent on new “conditions and requirements mitigating the impact of

particular development.” In re North East Materials Grp. LLC Act 250 JO # 5–21, 2015 VT 79,

¶ 27, 199 Vt. 577, 127 A.3d 926. Thus, the question before us is whether the Environmental

Division’s findings support the court’s conclusion that the conditions imposed would mitigate the

adverse impacts of the plant’s traffic and odor,2 not whether the project failed to comply with a

permit condition.


        2
          Neighbors frame the question somewhat differently on appeal and claim that “[t]his Court
has not addressed the precise question of when a condition is insufficient to ensure compliance
with Act 250.” But framing the claim in this manner ignores the standard of review set forth by
this Court; that is, a permit condition is insufficient under Act 250 if it is not reasonable in light of
the Environmental Division’s findings and if those findings and conclusions are clearly erroneous.
See In re Shantee Point, Inc., 174 Vt. 248, 263, 811 A.2d 1243, 1255 (2002); In re Denio, 158 Vt.
230, 240, 608 A.2d 1166, 1172 (1992). The Environmental Division cases cited by applicant adopt
a similar position: the imposition of reasonable conditions is dependent on the sufficiency of the
Environmental Division’s findings of facts and conclusions. For example, in In re McClean
Enterprises Corp., the court denied the applicant’s permit and noted that “the evidence indicates
the Permitee cannot comply with the conditions. In re McLean Enters. Corp., No. 2S1147–1–EB,
slip    op.    at      62 (Vt.       Envtl.    Bd.     Nov.    24,    2004)        (emphasis     added),
                                                    3
       ¶ 8.    This is a question we review deferentially, unlike the court’s legal conclusions,

which we review de novo. See In re Route 103 Quarry, 2008 VT 88, ¶ 4, 184 Vt. 283, 958 A.2d

694 (noting that review of Environmental Division’s decision is “limited” and that appellants

“must overcome a deferential standard of review to prevail on their challenge to the findings and

conclusions underlying the court’s decision”); In re Lathrop Ltd. P’ship I, 2015 VT 49, ¶ 21, 199

Vt. 19, 121 A.3d 630 (“Although we review the environmental court’s legal conclusions de novo,

we will uphold those conclusions if they are reasonably supported by the findings.” (citation and

quotation omitted)).

       ¶ 9.    Further, any conditions imposed must be reasonable in light of the Environmental

Division’s findings. In re Denio, 158 Vt. 230, 240, 608 A.2d 1166, 1172 (1992). We will not

upset those findings unless, “taking them in the light most favorable to the prevailing party, they

are clearly erroneous.” In re Shantee Point, Inc., 174 Vt. 248, 263, 811 A.2d 1243, 1255 (2002).

Moreover, the Environmental Division’s findings “will not be disturbed merely because they are

contradicted by substantial evidence; rather, [an appellant] must show that there is no credible

evidence to support them.” In re Miller Subdivision Final Plan, 2008 VT 74, ¶ 13, 184 Vt. 188,

955 A.2d 1200 (emphasis added).

       ¶ 10.   With this standard in mind, we examine the Environmental Division’s specific

findings and conclusions of law relating to traffic under Criterion 5 and undue adverse odors under

Criterion 8.




http://www.nrb.state.vt.us/lup/decisions.htm; see also, e.g., In re Rivers Development Act 250
Appeal, No. 68-3-07 Vtec, slip op. at 1 (Vt. Envtl. Ct. Aug. 17, 2010),
https://www.vermontjudiciary.org/GTC/Environmental/Opinions.aspx [https://perma.cc/CXZ8-
CAR9] (revisiting factual findings and conclusions and declining to grant applicant’s post-
judgment amendment request); In re O’Neil Sand & Gravel Act 250 Amendment Application, No.
48-2-07     Vtec,     slip    op.    at    12     (Vt.    Envtl.    Ct.    Feb.   23,   2010),
https://www.vermontjudiciary.org/GTC/Environmental/Opinions.aspx [https://perma.cc/ZGL8-
GN88] (observing applicant submitted no credible evidence to refute charge that noise violated
condition of permit).
                                                4
                             I. Criterion 5—10 V.S.A. § 6086(a)(5)

       ¶ 11.   Under 10 V.S.A. § 6086(a)(5)(A), before issuing a permit, the district commission

must determine that a project “[w]ill not cause unreasonable congestion or unsafe conditions with

respect to use of the highways, waterways, railways, airports and airways, and other means of

transportation existing or proposed.” Pursuant to this provision, the Environmental Division made

the following findings.

       ¶ 12.   The hot-mix asphalt manufactured in the plant is sold and transported off the Rock

of Ages quarry site in trucks not owned by NEMG. Two types of trucks transport the asphalt:

large dump trucks, which are most common, and long, gondola-type trucks similar in length to

tractor-trailer trucks, which are less common.

       ¶ 13.   Currently, the trucks may enter the property only at the main quarry entrance, on

the northern end of the property. This entrance is on Graniteville Road, between Upper and Lower

Graniteville. Trucks exiting through this northern entrance must turn left, or northwest, onto

Graniteville Road and follow the road through Lower Graniteville to reach Vermont Route 14,

U.S. Route 302, or Vermont Route 110. This route has been designated a truck route by Barre.

       ¶ 14.   A second access point is planned at Pirie Road, to the south of the main quarry

entrance. Once open, trucks will enter the property via Pirie Road and then continue north through

internal quarry roads until they reach the plant. Trucks exiting through this southern access point

will either be able to turn south onto Pirie Road and continue onto Vermont Route 14 or turn north

onto Pirie Road, which eventually turns into Baptist Street and joins with Graniteville Road in

Lower Graniteville.

       ¶ 15.   The point at which Baptist Street joins Graniteville Road in Lower Graniteville is

a three-way junction. To stay on Graniteville Road at this junction, trucks leaving the quarry via

the northern entrance must take a sharp right curve to the north. By contrast, trucks approaching

from the planned southern exit via Baptist Street would simply continue straight to merge with

Graniteville Road. Vehicles approaching the junction from either direction have sufficient sight
                                              5
lines to observe other vehicles and stop in time; these sight lines comply with standards for

roadway designs.

       ¶ 16.   During the periods of 2003-2007 and 2008-2012, the Vermont Agency of

Transportation designated a 0.3 mile section of the curve along Graniteville Road near the junction

with Baptist Street a high crash location (HCL). An HCL designation is a screening device used

by transportation agencies to identify road sections that are suitable for further analysis; currently,

there are 600 such designations in Vermont. To be designated an HCL, a location must have

experienced five or more accidents over a five-year period. In the period from 2008-2012, for

example, five accidents occurred in the Graniteville Road HCL: three were not related to the sharp

curve and the two connected to the sharp curve did not involve trucks.

       ¶ 17.   The HCL portion of Graniteville Road is two paved lanes with narrow shoulders

and no sidewalks. A telephone pole on the roadside limits vehicle use of the shoulders. Neighbors

submitted a video demonstrating that, to safely negotiate turning right to stay on Graniteville Road,

two tractor-trailer-sized trucks crossed the double yellow center line and briefly entered the

oncoming lane. After viewing the video, NEMG’s expert conceded that the tractor-trailer-sized

trucks had crossed the center line, but noted that the two trucks cleared the right shoulder by some

distance and that it was not clear “that he could not make it.” No evidence was submitted that

dump-truck-sized trucks, which are the trucks most frequently employed to haul asphalt, must

cross the center line to negotiate the sharp right turn. And, in fact, NEMG’s expert testified that a

dump truck would most likely not encroach on the other lane. Moreover, the expert noted that the

clear sight lines lessened any safety concern caused by the sharp curve.

       ¶ 18.   Fifteen million vehicles traveled through the Graniteville Road HCL since 2003,

including trucks transporting asphalt from the plant and other similarly-sized trucks serving the

Rock of Ages quarry and other businesses. Dating back to 2003, no record exists of a truck being

involved in an accident within the HCL section of Graniteville Road.


                                                  6
       ¶ 19.   Having made these findings, the Environmental Division held that trucks crossing

over the center line posed a danger to other motorists, bicyclists, and pedestrians using the road

and, as a result, violated Criterion 5. In doing so, the Environmental Division first rejected

neighbors’ contention that adding traffic to an HCL per se exacerbates an already unsafe condition.

The court noted that an HCL designation does not mean that a section of road is per se

unreasonably dangerous; rather, the designation is merely a screening device for further analysis.

Further, the court distinguished the facts in this case from In re Pilgrim Partnership, 153 Vt. 594,

572 A.2d 909 (1990).3 Because the underlying cause of the unsafe condition in this case was the

road’s geometry, not traffic congestion, the court determined that Pilgrim Partnership’s analysis

of unsafe traffic congestion did not apply. But the court did conclude that neighbors provided

sufficient evidence to demonstrate that tractor-trailer-sized trucks transporting asphalt from the

plant would cross the center line and that this was an unsafe traffic condition under Criterion 5.

       ¶ 20.   To mitigate this unsafe effect, the Environmental Division imposed two conditions:

                1. When using public roads, trucks associated with the [plant] will
               remain in their lane of travel at all times, including when traveling
               on the sharp curve in Graniteville Road at the intersection of
               Graniteville Road and Baptist Street.

                2. [NEMG] must pay to have the centerline of the HCL section of
               Graniteville Road painted each spring, to make it clear to drivers
               and observers where the centerline of the road is.

The court noted that the first condition mirrored Vermont state law precluding vehicles from

crossing the center line. See 23 V.S.A. § 1031. By adding this condition, according to the court,


       3
           Neighbors largely abandon their focus on In re Pilgrim Parnership on appeal, except to
state that our holding was that “[e]xacerbating [an] existing traffic hazard by allowing additional
travel on [the] road would be detrimental to the public interest.” 153 Vt. 594, 596-97, 572 A.2d
909, 910-11 (1990). As we stated recently, however, in In re Pilgrim Partnership we affirmed the
reasonableness of the court’s conclusion that an increase in traffic contributed to unsafe congestion
and, as result, supported reasonable conditions to alleviate the additional burden created. See In
re Costco Stormwater Discharge Permit, 2016 VT 86, ¶ 17, __ Vt. __, 151 A.3d 320. To reiterate,
our holding in In re Pilgrim Partnership did not establish a per se rule requiring mitigation in certain
circumstances under Criterion 5; instead, we affirmed the reasonable conditions imposed by the
court based on the factual findings and conclusions made in that case. In re Costco, 2016 VT 86,
¶ 17.
                                                   7
any truck crossing the center line would be in violation of the plant’s Act 250 permit as well as

state law. The second condition was added to aid in enforcement of the first condition.

        ¶ 21.   As noted above, under 10 V.S.A. § 6086(a)(5)(A), the district commission or

Environmental Division must find that a project “[w]ill not cause unreasonable congestion or

unsafe conditions with respect to use of the highways.” The party opposing the applicant bears

the burden of proof, id. § 6088(a), but the applicant bears the burden of production to establish at

least a “prima facie case” of compliance. In re Champlain Parkway Act 250 Permit, 2015 VT 105,

¶ 15, 200 Vt. 158, 129 A.3d 670. A permit may not be denied solely on the basis of traffic impacts;

however, the Environmental Division may impose reasonable conditions “to alleviate the burdens

created” by traffic. 10 V.S.A. § 6087(b); see also id. § 6086(c) (“A permit may contain such

requirements and conditions as are allowable proper exercise of the police power . . . .”).

        ¶ 22.   Given these standards, we conclude that credible evidence sufficiently supported

the trial court’s findings and conclusions under Criterion 5. In re Miller Subdivision Final Plan,

2008 VT 74, ¶ 13 (noting Environmental Division’s findings “will not be disturbed merely because

they are contradicted by substantial evidence; rather, [an appellant] must show that there is no

credible evidence to support them”). The Environmental Division relied on neighbors’ video

evidence to find that, in the past, tractor-trailer sized trucks crossed the center line to negotiate the

HCL curve and that this constituted a danger to motorists, bicyclists, and pedestrians. In addition

to the video evidence, the court’s findings relied on the expert’s interpretation of the video

submitted by neighbors. Although the expert conceded that the trucks in the video had crossed the

center line, the expert noted that the tractor-trailer-sized trucks in the video appeared to have room

on the right shoulder to make the sharp curve and later opined that dump trucks could negotiate

the curve without encroaching on the other lane. As a result, the Environmental Division did not

conclude that tractor-trailer sized trucks could not negotiate the sharp curve nor did the court

determine that dump trucks crossed the center line. In fact, the court found no evidence supporting

the claim that dump trucks crossed the center line and found that dump trucks are the more typical
                                                 8
truck used by customers of the plant. The court’s only conclusion was that tractor-trailer-sized

trucks crossed the center line and posed a danger. This evaluation and conclusion was well within

the Environmental Division’s “broad discretion to assess the credibility of the witnesses and the

persuasive value of the evidence.” In re Costco Stormwater Discharge Permit, 2016 VT 86, ¶ 14,

__ Vt. __, 151 A.3d 320.

       ¶ 23.   Confronted with the safety concern posed by tractor-trailer-sized trucks, the court

imposed a condition precluding all trucks from crossing the center line and another condition

aiding enforcement. In doing so, they expressly placed a new condition in NEMG’s Act 250 permit

that mirrors state law and one that, based on the evidence, will mitigate the potential harm as long

as the trucks comply with the condition. Given that the evidence presented was sufficient to

support the court’s factual findings and conclusion, and that the condition, if complied with, will

prevent the potential harm, the condition was a reasonable exercise of the court’s police power.

See 10 V.S.A. § 6087(b), (c); In re Denio, 158 Vt. at 240, 608 A.2d at 1172. Similarly, the second

condition imposed by the court—requiring NEMG to pay to have the centerline painted each

spring—was a reasonable condition because it aids enforcement in two ways: it presents a fresh

warning to truck drivers during the plant’s operating season and it allows other parties to monitor

compliance with the first traffic condition.

       ¶ 24.   Neighbors claim that, because the condition requiring trucks to stay right of the

center line is already mandated by law, it adds “nothing” and, as a result, does not ensure that

Criterion 5 will be met. We disagree for several reasons. First, as described above, there is no

evidence that all trucks moving to and from the plant cross the center line, nor is there evidence

that tractor-trailer-sized trucks must always cross the center line to negotiate the curve. Second,

adding the condition to the Act 250 permit subjects NEMG to enforcement action if the trucks do

not comply. The focus of the condition is not on the truck drivers, who are the parties bound by

state law, but on NEMG, which is now subject to the center line restriction in its Act 250 permit.

Absent this condition, NEMG would not be responsible for how the trucks negotiated the turn.
                                           9
Finally, it is undisputed that, if the trucks comply with the conditions, the unsafe traffic impact

identified by the Environmental Division will not occur. Thus, the condition ensures compliance

with Criterion 5 by subjecting NEMG to possible enforcement actions if trucks cross the center

line.

        ¶ 25.   Similarly, we reject neighbors’ argument that the court should have imposed the

alternative means of ensuring compliance with Criterion 5 that neighbors’ expert suggested. Our

review is concentrated on whether the conditions imposed are reasonable in light of the

Environmental Division’s findings and conclusions. In re Denio, 158 Vt. at 240, 608 A.2d at 1172.

The availability of alternate conditions does not influence our analysis as long as the conditions

imposed by the court satisfy this standard.

                              II. Criterion 8—10 V.S.A. § 6086(a)(8).

        ¶ 26.   Under Act 250, a proposed project may “not have an undue adverse effect on the

scenic or natural beauty of the area, aesthetics, historic sites or rare and irreplaceable natural areas.”

10 V.S.A. § 6086(a)(8). To determine whether the plant caused undue adverse odors,4 the

Environmental Division made the following findings based on the evidence.

        ¶ 27.   The liquid asphalt is stored in a sealed tank at a temperature below vaporization

level. The tank has a small vent equipped with a carbon activated filter to eliminate offsite odors.

Because it is a batch-type plant, the plant provides most of the hot-mix asphalt on demand, which

reduces odors. In addition, the permit limits the hours and months that the plant may be operated,

as well as the maximum amount of asphalt that may be produced. Specifically, the plant operates

from May 1 through mid-November, 6 a.m. to 4 p.m., six days a week. The approved maximum

operating capacity of the plant is 180 tons of asphalt per hour, with a rolling average production

limit of 4500 tons per week during any given 45-day period.




        4
         The Environmental Division determined that the truck traffic did not cause undue adverse
odors, and neighbors do not appeal this determination.
                                               10
        ¶ 28.   Despite these precautions, during operation, the plant causes perceptible asphalt

odors on neighbors’ properties and inside their homes, if they leave the windows open or air

conditioners running. Even though the industrial Rock of Ages quarry has operated in the area for

an extended period of time, these petrochemical odors are new to the area.

        ¶ 29.   Several neighbors testified that these odors are pungent, eye-watering, and throat-

stinging. During the summer operating months, the odor permeates their properties, causing

neighbors to forgo outdoor recreation. For example, one neighbor testified that he smelled the

asphalt odors whenever the plant was operating and that he no longer walks after work because of

the odors. This neighbor also testified that he could smell the fumes on days when the plant was

not operating, although the odor had dissipated, and speculated that this odor related to the hot-

mix asphalt stored on site.

        ¶ 30.   On the other hand, the Environmental Division found that several neighbors who

testified were hypersensitive to odors. In addition, the court noted that some of the days neighbors

testified that odors occurred did not correspond to days when the plant operated. Finally, although

neighbors testified that they contacted enforcement agencies to investigate the fumes and that

agents came to one of the neighbor’s houses, the court noted that no enforcement actions had been

initiated.

        ¶ 31.   Based on these findings, the Environmental Division concluded that “the odors and

fumes from the asphalt plant itself may be adverse and undue” under the familiar two-step Quechee

test. See In re Rinkers, Inc., 2011 VT 78, ¶ 9, 190 Vt. 567, 27 A.3d 334 (mem.) (applying test of

In re Quechee Lakes Corp., Nos. 3W0411–EB & 3W0439–EB, slip op. at 17–18 (Vt. Envtl. Bd.

Nov. 4, 1985), http://www.nrb. state.vt.us/lup/decisions/1985/3w0439-eb-fco.pdf). Although the

court questioned the credibility of neighbors’ more extreme accounts of off-site odors, it found

that the plant caused perceptible odors on the neighbors’ properties and inside their homes. In

addition, these new odors were not in harmony with the area, even with the area’s history of

quarrying, and, as result, were adverse.
                                                11
       ¶ 32.   Addressing whether the odors were undue, the court noted that no clear, written

community standard existed to preserve the aesthetic smells in the area and that NEMG had taken

appropriate mitigating steps to improve the plant’s harmony with its surroundings, such as

operating as a batch-type mix plant with reasonably limited hours and months of operation.

Further, the court rejected neighbors’ proposed mitigation measure—resiting the project—because

neighbors did not introduce evidence as to the feasibility of the alternative. Despite this, the court

found that the fumes “may be shocking or offensive to the average person.” In making this

determination, the Environmental Division relied, not on the testimony of some hypersensitive

neighbors, but on the credible testimony of other neighbors who described the pungent odors.

       ¶ 33.   Having determined that the plant may cause undue adverse odors under Criterion

8, the Environmental Division imposed the following condition:

               3. [NEMG] shall not discharge, cause, suffer, allow, or permit from
               any source whatsoever such quantities of air contaminants or other
               material which will cause injury, detriment, nuisance or annoyance
               to any considerable number of people or to the public or which
               endangers the comfort, repose, health or safety of any such persons
               or the public or which causes or has a natural tendency to cause
               injury or damage to business or property. [NEMG] shall not
               discharge, cause, suffer, allow, or permit any emissions of
               objectionable odors beyond the property line of the premises.

       ¶ 34.   The court noted that this condition mimicked Condition 22 of NEMG’s air pollution

permit. In addition, the court found that “NEMG testified that it can and does comply with this

condition.” Given this testimony, the court concluded that the sensibilities of the average person

would not be offended or shocked by the plant’s operation with the condition, because the

condition forbade the odoriferous impacts and NEMG complied with the condition.

       ¶ 35.   Neighbors challenge this determination on appeal. Like the plant’s traffic impacts,

they do not dispute the court’s conclusion that the fumes were undue and adverse, but instead argue

that the evidence demonstrates that NEMG has not and cannot comply with this condition. In

particular, they claim that this condition was already part of NEMG’s Act 250 permit and, because


                                                 12
the court found undue and adverse impacts after two years of the plant’s operation, the evidence

is clear that NEMG could not comply with the condition.

       ¶ 36.   Once the Environmental Division has determined that a proposed project causes

undue adverse impacts under Criterion 8, the court must impose reasonable conditions to ensure

the project complies with the criteria. In re Treetop, 2016 VT 20, ¶ 12; see also 10 V.S.A.

§ 6086(c) (“A permit may contain such requirements and conditions as are allowable proper

exercise of the police power . . . .”). The party opposing the applicant bears the burden of proof to

demonstrate undue adverse impacts, 10 V.S.A. § 6088(b), but the applicant bears the burden of

production to establish at least a “prima facie case” of compliance. In re Champlain Parkway,

2015 VT 105, ¶ 15.

       ¶ 37.   First, it is undisputed that, if complied with, the condition will prevent the undue

adverse impacts at issue. The Environmental Division concluded that the condition, “if complied

with, will adequately address [neighbors’] concerns over the odors from the hot-mix Project under

Criterion 8, because it forbids the impacts [neighbors] complain of.” In coming to this conclusion,

the court relied on the testimony of NEMG’s expert regarding the plant’s air pollution permit, who

stated that the plant was in compliance with the air pollution permit. Because the air pollution

permit expressly precluded “objectionable odors beyond the property line of the premises,” the

court’s conclusion that compliance also included preventing objectionable odors beyond the

premises property line was supported by testimony. Given that the evidence presented was

sufficient to support the court’s imposition of the condition, and that the court found that NEMG

could comply with the condition, the condition was a reasonable exercise of the court’s police

power and adequately addressed the concerns under Criterion 8. 10 V.S.A. 6087(b); In re Denio,

158 Vt. at 240, 608 A.2d at 1172.

       ¶ 38.   It is the ability to comply that compels the court’s decision. If there is a violation

of the permit, an enforcement action is the appropriate remedy. The statutory structure of Act 250

vests enforcement in the NRB and the ANR. And, while the Environmental Division stated that
                                          13
the importation of the air permit condition was “incorporate[d]” into the Act 250 permit, this

condition was also part of the land-use permit originally granted by the District Five

Environmental Commission. Thus, the presence of this condition in the permit provided the NRB

or ANR with the authority to “initiate enforcement” if NEMG did not comply with the permit

condition. See 10 V.S.A. § 6027(g); id. § 8003 (stating that NRB has discretion to institute

enforcement actions); id. § 8004 (providing that NRB and ANR act cooperatively to enforce Act

250). Despite this enforcement ability and the clear evidence that agents visited with neighbors

during periods when the odors allegedly occurred, the Environmental Division found that no

enforcement action occurred. Thus, if we were to allow neighbors to challenge this condition, the

imposition of which is supported by credible evidence, we would allow neighbors to circumvent

the enforcement process and effectively allow the Environmental Division to initiate enforcement

actions without initiation by the NRB and ANR. Contra In re Treetop, 2016 VT 20, ¶ 14. Such a

determination would contravene Act 250’s structure.

       Affirmed.

                                               FOR THE COURT:



                                               Associate Justice


       ¶ 39.   ROBINSON, J., concurring in part, dissenting in part. After concluding that

the asphalt plant caused undue adverse impacts during its first two seasons of operation, the trial

court granted NEMG an Act 250 permit with no new conditions or measures to mitigate the

aesthetic harm recognized in the court’s own findings. It essentially reasoned that if the plant

stopped causing undue adverse impacts, there would be no undue adverse impacts. If it continued

to cause undue adverse impacts, then that conduct could be addressed in an enforcement action.

Because it fails to condition the permit on NEMG’s taking actual reasonable mitigating measures

in the face of established undue adverse impacts, the trial court’s decision runs afoul of the

                                                14
requirements of Act 250. I respectfully dissent from the majority’s analysis with respect to the

aesthetic impact of the asphalt plant odors.5

       ¶ 40.   There is no dispute that the odors from the asphalt plant, emitted while the plant

was subject to the same condition the trial court relied on for mitigation, created undue adverse

impacts. Accordingly, NEMG had an obligation, as a prerequisite to its permit, to establish

reasonable conditions that would mitigate those impacts. The trial court’s findings, and the

underlying evidence, do not support the contention that the condition imposed by the trial court is

reasonably likely to mitigate the undue adverse impacts. The consequence of the trial court’s mode

of analysis is to shift to the enforcement process matters that, by law, are supposed to be addressed

at the permitting stage. I consider each of these points in more detail.

       ¶ 41.   Two critical foundational facts are not in dispute. First, nobody denies that the

plant has operated for two years, and has done so pursuant to an Air Permit issued by the Agency

of Natural Resources that requires that NEMG “shall not discharge, cause, suffer, allow, or permit

any emissions of objectionable odors beyond the property line of the premises.” This is not like

many cases in which the parties and court must try to anticipate the likely effects of a yet-to-be-

implemented project. The court below based its analysis in part on the observed operations of the

project, pursuant to the conditions in place during those operations.

       ¶ 42.   Second, there is also no dispute that during this period of operation, odors from the

asphalt plant constituted an undue adverse impact. In finding that the smells are “adverse,” the

trial court found that “the project has caused perceptible asphalt odors on [neighbors’] properties

and inside their homes if they leave the windows open or air conditioners running.” Recognizing

that chemical odors from petrochemical manufacture were not historically associated with the

quarrying operations in the area, the trial court recognized that the odors were “adverse.”

Considering whether the adverse effects were “undue,” the court found that some of the neighbors


       5
         I join Section I of the majority’s opinion, and its affirmation of the trial court’s findings
and conclusions relating to the traffic impacts of the project under 10 V.S.A. § 6086(a)(5)(A).
                                                 15
“who are not hyper-sensitive credibly testified that they experience pungent, eye-watering, and

throat-stinging odors from the project that permeate their properties in the summer time, and cause

[them] to forego outdoor recreation.” The trial court found that the smells were “shocking or

offensive to the average person” and that therefore they amounted to undue adverse impacts.

       ¶ 43.   Given that the project generated undue adverse impacts in the form of offensive

odors, the trial court could not award an Act 250 permit unless NEMG offered reasonable

conditions to mitigate the impact so that if the project continued to create adverse impacts, they

would not be undue. The statute specifically provides that before a District Commission can grant

a permit, it must find that the development “[w]ill not have an undue adverse effect on the scenic

or natural beauty of the area, aesthetics, historic sites or rare and irreplaceable natural areas.” 10

V.S.A. § 6086(a)(8). “Aesthetics” is a broad umbrella term, encompassing noise and smell in

addition to visual impact. See In re Application of Lathrop Ltd. P’ship I, 2015 VT 49, ¶ 9, 199 Vt.

19, 121 A.3d 630 (identifying Criterion 8, or 10 V.S.A. § 6086(a)(8) as encompassing “aesthetics,

noise, visual impacts, odors”). Approval of an Act 250 permit requires affirmative findings on all

ten statutory criteria. In re Treetop Dev. Co. Act 250 Dev., 2016 VT 20, ¶ 11, __ Vt. __, 143 A.3d

1086. Given the undue adverse impact caused by the offensive odors from the project, NEMG

was not entitled to an Act 250 permit unless it could establish reasonable conditions to mitigate

the undue impact. See 10 V.S.A. § 6086(c) (authorizing imposition of conditions that are

appropriate with respect to the permitting criteria listed in 10 V.S.A. § 6086(a)). “Permissible

conditions include those with prospective application that are intended to alleviate adverse impacts

that either are or would otherwise be caused or created by a project . . . .” In re Treetop, 2016 VT

20, ¶ 12. In short, once the trial court concluded that the odors generated by the asphalt plant

created an undue adverse impact, it could only award NEMG an Act 250 permit if it included

conditions that were reasonably likely to mitigate the impact so that it was no longer undue and

adverse.


                                                 16
       ¶ 44.   Based on the trial court’s own findings, the condition it relied on to mitigate the

otherwise undue adverse impact from the odors was not reasonably likely to serve the required

purpose. That very condition had been in effect for two years and NEMG believed itself to be

complying with that condition, yet the Project created the undue adverse impacts found by the trial

court. The trial court’s incorporation of the condition in NEMG’s Air Permit into its Act 250

permit, and its recognition that violation could subject NEMG to enforcement action, did nothing

to establish the reasonableness of the condition, or to counter the established inefficacy of the

condition.

       ¶ 45.   The trial court’s, and majority’s, analysis falls short for at least four reasons. First,

it’s circular, and essentially cuts the Act 250 proceeding out of the process. Referencing the

condition prohibiting NEMG from emitting objectionable odors beyond the property line of the

premises, the trial court explained, “[i]f complied with, [the condition] will adequately address

[neighbors’] concerns over the odors” from the hot-mix plant, “because it forbids the impacts

[neighbors] complain of.” Essentially, the trial court concludes, and the majority agrees, that the

plant’s operation with the condition will not offend the sensibilities of the average person because

the condition forbids such odoriferous impacts. Ante, ¶ 33. This reasoning assumes the reasonable

efficacy of the condition—which is the contested issue in this case—and then concludes that since

the condition is (presumed to be) effective it will be effective.

       ¶ 46.   Under this approach the district commissions, or the Environmental Division, could

dispense with the Act 250 process altogether. They could, without any hearing at all, simply award

permits conditioned on compliance with the various Act 250 criteria, under the assumption that

such conditions were sufficient to remedy any shortcomings in the applicant’s proposal and with

the reassurance that the Natural Resources Board’s (NRB’s) enforcement process was available to

address any failure by the applicant to actually satisfy the criteria. That’s not the system the

Legislature set up. As we have recognized, before a permit can be approved, the District

Commission (or Environmental Division) must make affirmative findings that the project satisfies
                                            17
all of the Act 250 criteria. See, e.g., In re Treetop, 2016 VT 20, ¶ 11; In re SP Land Co., LLC Act

250 Land Use Permit Amendment, 2011 VT 104, ¶ 25, 190 Vt. 418, 35 A.3d 1007 (explaining that

Act 250 “[r]ule 21 mandates that a permit may issue only when positive findings of fact and

conclusions of law have been made under all criteria and subcriteria”).

       ¶ 47.   Second, the analysis is inconsistent with the trial court’s own findings. The

majority asserts that the trial court concluded that NEMG would comply with the condition

imposed. Ante, ¶ 36. Actually, the trial court found “NEMG testified that it can and does comply

with this condition.” Even assuming that we treat this recitation of evidence as an actual finding

of fact by the trial court,6 it is unsupported by the evidence and squarely at odds with the trial

court’s own findings. If NEMG does, in fact, comply with the permit condition prohibiting

emission of objectionable odors beyond its premises, then the trial court’s finding that NEMG’s

operations have created an undue adverse impact in the form of “pungent, eye-watering, and throat-

stinging odors” that “permeate [neighbors’] properties in the summer time, and cause them to

forego outdoor recreation” cannot be right. The two findings are mutually inconsistent.

       ¶ 48.   Third, in the face of the established undue adverse impact throughout the period

when NEMG apparently believed itself to be complying with the permit limitations, the trial

court’s analysis offers no insight into what NEMG intends or is expected to do to change its

practices. What NEMG has been doing—even though it believes that it has been complying with

the permit condition not to emit objectionable odors—clearly is not working, as evidenced by the


       6
           We have frequently recognized that a mere recitation of a party’s testimony, often
described as a “Krupp finding,” “is not a finding of the facts contained in the testimony related
and it cannot be so construed.” In re M.G., 2010 VT 101, ¶ 14, 189 Vt. 72, 13 A.3d 1084 (quoting
In re Hale Mountain Fish & Game Club, Inc., 2007 VT 102, ¶ 9, 182 Vt. 606, 939 A.2d 498
(mem.)); see also Krupp v. Krupp, 126 Vt. 511, 514, 236 A.2d 653, 655 (1967). We have
repeatedly held that such “Krupp findings,” which are not adopted by the court as fact, “cannot
form the basis for a decision.” In re M.G., 2010 VT 101, ¶ 14 (quoting In re E.C., 2010 VT 50,
¶ 14, 188 Vt. 546, 1 A.3d 1007 (mem.)). In this case, the only statement by the trial court that
addresses whether NEMG has the ability to comply with its condition is this Krupp finding.
Although I accept the majority’s construction of the trial court’s Krupp finding for the purpose of
argument, the fact that the trial court made no actual findings on this subject, and its decision rests
entirely on a Krupp finding, is yet another basis to reverse.
                                                 18
trial court’s own findings. Given this clear record, NEMG must identify conditions that will reduce

or eliminate the impact so that it is no longer unduly adverse. It made no such effort, devoting all

of its effort to arguing that it does not create an undue adverse impact in the first place—a position

rejected by the trial court. But neither NEMG nor the trial court offered any alternative of its own,

instead relying on wishful thinking in the place of actual evidence.

       ¶ 49.   Finally, and closely related, the purported condition isn’t really a condition at all;

it’s a more detailed statement of the obligations NEMG has under 10 V.S.A. § 6086(c)(8). It

describes the outcome to be avoided, but says nothing about the means to achieve that outcome.

Conditions to mitigate undue adverse impacts typically include tangible requirements designed to

promote the statutorily-required end, not merely restatements of the end itself.

       ¶ 50.   The consequence of the trial court’s approach is to reconfigure the relationship

between environmental permitting and enforcement by shifting to the enforcement process

questions that are supposed to be addressed in the first instance at the permitting stage. That would

significantly impinge on the rights of interested parties, such as neighbors. Act 250 affords party

status to adjoining property owners and others with a particularized interest in connection with

permitting proceedings. 10 V.S.A. § 6085(c)(1)(E); see also In re Preseault, 130 Vt. 343, 348-49,

292 A.2d 832, 835-36 (recognizing Legislature’s intent to include adjoining property owners in

Act 250 proceedings at all levels). By contrast, although interested parties may participate in

enforcement proceedings, “they are without the right to initiate such proceedings or raise

additional violations.” In re Treetop, 2016 VT 20, ¶ 13 n.4. Instead, it “falls to the NRB . . . to

determine whether violations of Act 250, or permits issued thereunder, exist and to exercise the

discretion” to initiate enforcement actions. Id. ¶ 13; see also 10 V.S.A. § 6027(g) (assigning the

NRB discretion to initiate enforcement on matters related to land use permits). By shifting the

question of whether and how NEMG can comply with its obligation not to emit objectionable

odors to the enforcement stage, the trial court’s approach deprives neighbors of their only certain

opportunity to present evidence of the impact of the plant’s operation on them, and to insist that
                                               19
the asphalt plant not be permitted if it cannot be operated in a way that does not cause undue

adverse impacts. That would undermine the Legislature’s intent to afford a right of participation

to adjoining landowners and others with a particularized interest through the permitting process.

       ¶ 51.   As noted above, the primary focus of the hearing below as it related to the odors

from the asphalt plant was the question whether neighbors sustained their burden to demonstrate

an undue adverse impact. The trial court concluded that they had. I would hold that in the face of

an established undue adverse impact, the burden shifts to the proponent of a permit to propose

conditions to ameliorate the impact so that it is no longer unduly adverse, and to demonstrate the

likely efficacy of those conditions. I would remand to the trial court for a hearing on this question.

       ¶ 52.   For these reasons, I respectfully dissent.

       ¶ 53.   I am authorized to state that Judge Carlson joins this concurrence and dissent.




                                                Associate Justice




                                                 20